DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to  Claims 5 and 8, there is a lack of antecedent basis with regard to the claimed concave portion.
With regard to  Claims 6 and 7, as written, it is understood.  What is the group? Is group one surface of the accommodation member and cover (claim 6)? And claim 7, includes all surface of the accommodation member and cover?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 7673956 to Izuo.
With regard to Claim 1, Izuo teaches (fig. 5) a cap device comprising:
a cap (41), configured to cover a nozzle surface (27) of a liquid ejection head (24), the nozzle surface including a plurality of nozzles (23) each ejecting a droplet of liquid therefrom (col. 6, lines  1-3 and 42-61);
an accommodation member (52) that is accommodated in the cap (41), the accommodation member having a conductivity and configured to receive a voltage (53) that generates a potential difference between the liquid ejection head (24) and the accommodation member, the accommodation member including a first portion (57) and a second portion (56) connected with each other, the accommodation member being fixed to the cap (col. 8, lines 30-39 and col. 9, lines 12-16); and
	a cover (55) configured to cover the second portion (56) of the accommodation member, the cover having a surface that is co-planar with a surface of the first portion (57), the cover (55) having a conductivity and configured to receive a voltage that generates a potential difference between the liquid ejection head (24) and the cover (col. 9, lines 43-46, col. 8, lines 30-39 and 57-67).
With regard to Claim 4, Izuo teaches (fig. 5) wherein a gap is located between the surface of the first portion in the accommodation member (52) and the surface of the cover (col. 9, lines 1-11).
With regard to Claim 12, Izuo teaches (fig. 12) wherein each of the accommodation member (52) and the cover (55) is electrically connected to a voltage application member (53) that applies a voltage thereto (col. 8, lines 30-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Izuo as modified by USP 7752468 to Endo et al. “Endo.”
With regard to Claim 2, Izuo teaches the claimed invention except for wherein the cap device further comprises a protrusion, the protrusion passing through the accommodation member, and the protrusion extending toward the nozzle surface when the surface of the first portion in the accommodation member faces the nozzle surface, the protrusion fixing the accommodation member to the cap, and wherein the cover is configured to cover the protrusion.
However, Endo teaches  (figs, 5 and 7) wherein the cap device (41) further comprises a protrusion (144, 145), the protrusion passing through the accommodation member (142), and the protrusion extending toward the nozzle surface (23) when the surface of the first portion in the accommodation member faces the nozzle surface, the protrusion fixing the accommodation member to the cap, and wherein the cover (143) is configured to cover the protrusion.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Izuo with the teachings of Endo to provide an electrode container box that is to be used in the inspection of nozzles for clogging, and that is free from leakage of print recording liquid accumulated therein (col. 1, lines 38-41).
With regard to Claim 3, Izuo teaches the claimed invention except for wherein the accommodation member has a concave portion, wherein a bottom of the concave portion corresponds to a surface of the accommodation member, and wherein the cover is fit for the concave portion.
However, Endo teaches wherein the accommodation member (420) has a concave portion (410), wherein a bottom of the concave portion corresponds to a surface of the accommodation member, and wherein the cover (430) is fit for the concave portion (col. 11, lines 10-21).  The same motivation applies as discussed above in claim 2. 
With regard to Claim 5, Izuo teaches (fig. 5) wherein the gap has a width in a first direction and extends in a second direction along the bottom, the second direction being orthogonal to the first direction, and wherein a width of the gap in the first direction is greater than a distance between a pair of the nozzles in the plurality of nozzles (col. 9, lines 1-11). The “first direction” is the horizontal and the “second direction” is vertical according to the specification.  As depicted in figure 5, the horizontal width of (56 or 57) is greater than the distance between the nozzles.
Izuo does not teach the concave portion as claimed. However, Endo teaches a concave portion (col. 11, lines 10-21).  The same motivation applies as discussed above in claim 2.
With regard to Claim 13, Izuo teaches (figs. 1 and 5) a liquid ejection apparatus (20) comprising:
	a cap (41);
a liquid ejection head (24) configured to move to a position where the liquid ejection head faces the cap (41), the liquid ejection head having a nozzle surface (27), the nozzle surface having a plurality of nozzles (23) each ejecting a droplet of liquid therefrom (col. 6, lines 1-4, 18-28 and 58-59);
	an accommodation member (52) that is accommodated in the cap (41), the accommodation member having a first surface (57) and a second surface (56), the first surface facing the nozzle surface, the second surface facing the nozzle surface (27) and being farther from the nozzle surface than the first surface, the accommodation member having a conductivity (col. 8, lines 57-65);
	a cover (55) having a surface that is co-planar with the first surface (57) of the accommodation member, the cover having a conductivity (col. 9, lines 43-46, col. 8, lines 30-39 and 57-67);
	a signal output member (53/58) configured to output a signal indicating a potential difference between the liquid ejection head (24) and at least one of the accommodation member (52) and the cover (55) (col. 9, lines 43-46, col. 8, lines 30-39 and 57-67, col. 15, lines 36-40); and
	a controller (70) configured to:
	cause a droplet to be ejected from each of the plurality of nozzles toward the accommodation member and the cover (col. 12, lines 61-col. 13, line 13);
	receive the signal from the signal output member (col. 12, lines 61-col. 13, line 13); and
	determine an ejecting condition of the plurality of nozzles in accordance with the received signal (col. 13, lines 11-13).
Izuo teaches the claimed invention, except for a protrusion protruding from the second surface of the accommodation member, the protrusion passing through the cap and the accommodation member, the protrusion fixing the accommodation member to the cap; a cover configured to cover the protrusion  
However, Endo teaches  (figs, 5 and 7) a protrusion (144, 145), the protrusion passing through the accommodation member (142), and the protrusion extending toward the nozzle surface (23) when the surface of the first portion in the accommodation member faces the nozzle surface, the protrusion fixing the accommodation member to the cap, and a cover (143) is configured to cover the protrusion.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Izuo with the teachings of Endo to provide an electrode container box that is to be used in the inspection of nozzles for clogging, and that is free from leakage of print recording liquid accumulated therein (col. 1, lines 38-41).
With regard to Claim 14, Izuo teaches the claimed invention except for wherein the accommodation member has a concave portion, wherein a bottom of the concave portion corresponds to a surface of the accommodation member, and wherein the cover is fit for the concave portion.
However, Endo teaches wherein the accommodation member (420) has a concave portion (410), wherein a bottom of the concave portion corresponds to a surface of the accommodation member, and wherein the cover (430) is fit for the concave portion (col. 11, lines 10-21).  The same motivation applies as discussed above in claim 2. 
	With regard to Claim 15, Izuo teaches wherein a gap is located between the first surface of the accommodation member and the surface of the cover (fig. 5), wherein the controller determines that: the ejecting condition does not have an error in a case where the potential difference is greater than a threshold value, and the ejecting condition has an error in a case where the potential difference is not more than the threshold value, and wherein the threshold value for a particular nozzle that ejects a droplet toward the gap is less than the threshold value for a nozzle other than the particular nozzle (col. 13, line 25-col. 14, line 3).
With regard to Claim 16, Izuo teaches wherein a gap is located between the first surface of the accommodation member and the surface of the cover (fig. 5), wherein the controller determines that: the ejecting condition does not have an error in a case where the potential difference is less than a threshold value, and the ejecting condition has an error in a case where the potential difference is not less than the threshold value, and wherein the threshold value for a particular nozzle that ejects a droplet toward the gap is greater than the threshold value for a nozzle other than the particular nozzle (col. 13, line 25-col. 14, line 3). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Izuo as modified by USP 8033649 to Endo et al. “Endo ‘649.”
With regard to Claim 11, Izuo teaches (fig. 5) wherein the cap (41) includes a discharging outlet (46) at a bottom of the cap, the discharging outlet being for discharging ink in the cap, and wherein the accommodation member covers the discharging outlet (col. 8, lines, 40-56).
Izuo does not teach wherein the accommodation member includes a resin having a conductivity. 
However, Endo ‘649 teaches wherein the accommodation member includes a resin having a conductivity (col. 10, lines 50-62). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Izuo with the teachings of Endo to reduce the number of components compared with when the electrode is used separately from the platen (col. 4, lines 14-17).

Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 6-7 is the inclusion of the limitations wherein at least one from a group of the surface of the first portion in the accommodation member and the surface of the cover includes an inclined surface, and the inclined surface is angled outwardly.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claims 8-10 is the inclusion of the limitations wherein the cover includes a hook configured to separate the cavity from the concave portion, wherein the hook and the gap overlap in a vertical direction, and wherein the hook is configured to define a bottom of the gap in the vertical direction. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853